476 P.2d 930 (1970)
STATE of Oregon, Respondent,
v.
Eugene Orville HALL, Appellant.
Court of Appeals of Oregon, Department 1.
Argued and Submitted October 26, 1970.
Decided November 16, 1970.
Oscar D. Howlett, Portland, argued the cause and filed the brief for appellant.
Thomas H. Denney, Asst. Atty. Gen., Salem, argued the cause for respondent. With him on the brief were Lee Johnson, Atty. Gen., and Jacob B. Tanzer, Solicitor Gen., Salem.
Before SCHWAB, C.J., and LANGTRY and FOLEY, JJ.
PER CURIAM.
Defendant appeals from an order revoking probation. The only question presented is whether a subsequent conviction is grounds for probation revocation even though an appeal from that subsequent conviction is pending. This issue has been decided in the affirmative by State v. Spicer, Or. App., 90 Adv.Sh. 1817, 471 P.2d 865 (1970).
Furthermore, in this case the question is moot because the subsequent conviction which gave rise, at least in part, to the probation revocation was today affirmed by this court. See State v. Hall, Or. App., 476 P.2d 930 (1970).
Affirmed.